Citation Nr: 0712278	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-27 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial compensable rating for 
hepatitis.

3.  Entitlement to an initial rating higher than 10 percent 
for the residuals of an excision of a pilonidal cyst.

4.  Entitlement to an initial rating higher than 20 percent 
for status-post fusion of the lumbar spine at the L5 region.

5.  Entitlement to an initial rating higher than 10 percent 
for the residuals of gunshot wounds to the buttocks.

6.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.

7.  Entitlement to an initial rating higher than 10 percent 
for right posterior hip pain.

8.  Entitlement to an initial rating higher than 10 percent 
for left knee degenerative joint disease pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

9.  Entitlement to an initial rating higher than 10 percent 
for right knee degenerative joint disease pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

10.  Entitlement to an initial rating higher than 10 percent 
for left knee chondromalacia pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

11.  Entitlement to an initial rating higher than 10 percent 
for right knee chondromalacia pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257

12.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

13.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder.

14.  Entitlement to an initial rating higher than 60 percent 
for coronary artery disease.

15.  Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for hepatitis.

16.  Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for the residuals 
of an excision of a pilonidal cyst.

17.  Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for status-post 
fusion of the lumbar spine at the L5 region.

18.  Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for the residuals 
of gunshot wounds to the buttocks.

19.  Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for tinnitus.

20.  Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for right posterior 
hip pain.

21.  Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for left knee 
chondromalacia.

22.  Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for right knee 
chondromalacia.

23.  Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for diabetes 
mellitus.

24.  Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for post-traumatic 
stress disorder.

25.  Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971, including honorable combat duty in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The Board considered the appeal on two prior 
occasions and remanded a number of the claims for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  The 
RO performed the requested development and the matter is now 
properly returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has bilateral hearing loss that did not begin 
during service or as a consequence of service acoustic 
trauma.

3.  The veteran has asymptomatic hepatitis C.

4.  The veteran has a 7-inch scar on his left buttock that is 
deep with repeated ulceration.

5.  The veteran has moderate limitation of motion in the 
lumbar spine due to pain.

6.  The veteran has moderate impairment to Muscle Group XVII 
due to gunshot wounds to the left buttocks.

7.  The veteran has moderate impairment to Muscle Group XVIII 
due to gunshot wounds to the left buttocks.

8.  The veteran's service-connected tinnitus is assigned the 
maximum schedular rating of 10 percent.

9.  Right hip pain is encompassed in the finding of moderate 
impairment to Muscle Groups XVII and XVIII.

10. The veteran experiences moderate impairment due to 
instability of the left knee; he has painful motion due to 
degenerative changes in the knee.

11. The veteran experiences slight impairment due to 
instability of the right knee; he has painful motion due to 
degenerative changes in the knee.

12. The veteran's Type II diabetes mellitus is managed with 
the use of insulin on a daily basis and a restricted diet.

13. The veteran experiences occupational and social 
impairment, with deficiencies in most areas, due to post-
traumatic stress disorder.

14. The veteran has a left ventricular dysfunction with an 
ejection fraction of 46 percent.

15. The veteran's January 23, 1989, application for VA 
compensation benefits only listed a pilonidal cyst as a 
service-connected disability.

16. Service connection for the residuals of a pilonidal cyst 
excision was denied in an April 1989 rating decision.  The 
veteran was advised of the decision and of his appellate 
rights, but did not appeal the denial of benefits sought.



17. The veteran submitted an application for VA compensation 
benefits on June 30, 2000, listing residuals of gunshot 
wounds to the buttocks, post-traumatic stress disorder, 
hearing loss, tinnitus, scar, cyst and lower back disability 
as service-connected disabilities.

18. The veteran submitted an application for VA compensation 
benefits on September 17, 2002, listing diabetes mellitus, 
knee disabilities and hepatitis C as new disabilities for 
which service connection was sought.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service nor is it presumed to have been caused by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Criteria for a compensable rating for hepatitis are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.114, Diagnostic Code 7354 (2006).

3.  Criteria for a rating higher than 10 percent for scarring 
due to pilonidal cyst excision have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, 
Diagnostic Code 7801 (2006).

4.  Criteria for a rating higher than 20 percent for status-
post fusion of the lumbar spine at the L5 region have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5292 (2000).

5.  Criteria for a rating of 20 percent for impairment to 
Muscle Group XVII as the residuals of gunshot wounds to the 
buttocks have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.55, 4.56, 4.73, Diagnostic 
Code 5317 (2006).


6.  Criteria for a rating of 10 percent for impairment to 
Muscle Group XVIII as the residuals of gunshot wounds to the 
buttocks have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.55, 4.56, 4.73, Diagnostic 
Code 5318 (2006).

7.  There is no legal entitlement for assignment of a rating 
higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2006).

8.  Criteria for a rating higher than 10 percent for right 
posterior hip pain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1-4.16, 4.40, 4.40, 4.59, 4.71, 
4,71a, Diagnostic Code 5253 (2006).

9.  Criteria for a 20 percent rating for left knee 
chondromalacia pursuant to Diagnostic Code 5257 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5257 (2006).

10. Criteria for a rating higher than 10 percent rating for 
left knee degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2006).

11. Criteria for a rating higher than 10 percent for right 
knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5257 (2006).

12. Criteria for a rating higher than 10 percent rating for 
right knee degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2006).

13. Criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.119, Diagnostic Code 7913 (2006).

14. Criteria for a 70 percent rating for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 
9411 (2006).

15. Criteria for a rating higher than 60 percent for coronary 
artery disease have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Code 7005 
(2006).

16. Criteria for assignment of an effective date earlier than 
June 30, 2000, for the grant of service connection for 
hepatitis, residuals of an excision of a pilonidal cyst, 
status-post fusion of the lumbar spine at the L5 region, 
residuals of gunshot wounds to the buttocks, tinnitus, right 
posterior hip pain, left and right knee disabilities, 
diabetes mellitus, post-traumatic stress disorder and 
coronary artery disease have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2001 and January 2003, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided to the 
veteran in March 2006.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the first 
appealed AOJ decision in keeping with Pelegrini.  
Additionally, a Supplemental Statement of the Case was issued 
in October 2006, making the most recent March 2006 notice 
pre-decisional as per Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006).  The Board acknowledges that the RO made a 
very odd statement in the October 2006 Supplemental Statement 
of the Case regarding its lack of jurisdiction over the 
issues notwithstanding the Board's remand of the issues to 
the RO ceding jurisdiction back to the AOJ pursuant to 
38 C.F.R. § 19.9.  Because the RO ultimately stated that the 
issues remained denied, the October 2006 Supplemental 
Statement of the Case is deemed to be an AOJ decision 
pursuant to Mayfield.  The Board also points out that this 
appeal was remanded twice for compliance with notice 
requirements and the veteran's attorney submitted a brief 
subsequent thereto in December 2006 wherein he did not argue 
that the veteran was not properly advised of his rights and 
responsibilities under the VCAA.  The veteran's attorney 
limited his arguments to the merits of each issue on appeal.  
As such, the Board finds that there is no contention that 
proper notice was not provided.  Consequently, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in December 2005.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
In fact, the veteran advised VA on several occasions, most 
recently in March 2003, that he did not have any additional 
evidence to substantiate his claims.  The Board points out 
that arguments regarding the need for an examination 
following the veteran's January 1989 application speak only 
to the veteran's claims of entitlement to earlier effective 
dates and are not requests for additional examinations at 
this time.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  The merits of the claims will now be addressed.

Service Connection

The veteran asserts that he developed bilateral hearing loss 
as a consequence of acoustic trauma during combat service.  
He acknowledges that he did not require treatment for hearing 
loss during service nor for the twenty-plus years that he 
worked following service in a paper mill, but contends that 
his loss of hearing acuity must have been from the acoustic 
trauma experienced during combat.  

The Board notes that the veteran's attorney made arguments 
regarding entitlement to service connection for a right knee 
disability in his December 2006 brief.  Service connection 
for right knee chondromalacia and for right knee degenerative 
joint disease was granted in a February 2005 rating decision.  
As such, the only issues related to the right knee that are 
before the Board are for a higher initial rating and for an 
earlier effective date as will be discussed below.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or, when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.

Hearing loss may be considered a chronic disease under 
38 C.F.R. § 3.309(a) if characterized as an organic disease 
of the nervous system.  As such, service connection may be 
granted under 38 C.F.R. § 3.307(a)(3) if the evidence shows 
that the disease manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
See 38 C.F.R. § 3.307.  Separation from service is defined as 
the veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
April 1971, the evidence must show that hearing loss manifest 
to a degree of ten percent by April 1972 in order for service 
connection to be granted based upon a presumptive period.  
There is no statutory or regulatory provision to allow for an 
extension of a presumptive period.

Consistent with the veteran's assertions, his service medical 
records do not show treatment for hearing loss.  They do, 
however, show that he was treated for gunshot wounds so it is 
obvious that he was exposed to combat noises.  At separation 
from service, the veteran only underwent a whispered voice 
test which showed that he had normal hearing; he did not 
complain of hearing loss upon discharge examination.

The veteran worked full-time in a paper mill from the time of 
his discharge until 1991.  In his testimony before the Board, 
he described this work as noisy, but did not indicate whether 
he wore ear protection.  There is no evidence of the veteran 
being treated for hearing loss during the period that he 
worked at the mill.



The first evidence of a post-service hearing test is dated in 
October 2000 when the veteran advised that he had periodic 
ringing in his ears.  On audiological evaluation, pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
-
45
LEFT
20
20
25
-
45

Upon VA authorized audiological evaluation in December 2003, 
pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
40
50
LEFT
25
20
35
40
50

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.  
An audiologist reviewed the examination results and opined 
that they were not consistent with acoustic trauma.  
Therefore, the specialist opined that it was not at least as 
likely as not that the current hearing loss was a result of 
service performed from 1968 to 1971.  The veteran has not 
identified any medical evidence to rebut this opinion.

The Board has carefully reviewed the evidence, including the 
RO's grant of service connection for tinnitus based solely 
upon the veteran's assertion that the ringing in his ears 
began during service.  Although benefit of the doubt could be 
resolved in favor of the veteran for his claim of service 
connection for tinnitus because that disability is based on 
subjective complaints alone, the Board is bound by the 
unrefuted medical evidence showing that test results 
reflecting current hearing loss are not consistent with 
acoustic trauma.  The only evidence in favor of the veteran's 
claim is his statements that are not supported by medical 
evidence.  Thus, standing on their own, the assertions are 
insufficient to establish a relationship between combat 
noises and current hearing loss, particularly in light of the 
thirty year absence of complaints following service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Consequently, service connection for bilateral hearing loss 
must be denied on a direct basis as well as on a presumptive 
basis because there is no evidence of hearing loss within one 
year of discharge from service.

Increased Ratings

The veteran has summarily requested higher ratings for each 
of his disabilities.  He has been assigned a combined 100 
percent rating since the date of his June 2000 application 
for benefits so entitlement to higher ratings based on an 
extra-schedular basis will not be discussed.  Each disability 
will be addressed separately in light of the medical evidence 
and schedular rating criteria.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

Hepatitis

The veteran contends that a compensable rating should be 
assigned for hepatitis because his viral loads fluctuate.  He 
does not assert, however, that he experiences any symptoms of 
hepatitis nor any industrial impairment as a result of being 
positive for hepatitis C.  The veteran has not submitted 
medical evidence showing that his hepatitis is symptomatic.

In order for a compensable rating to be assigned under 
38 C.F.R. § 4.118, Diagnostic Code 7354, there must be 
evidence of intermittent fatigue, malaise, and anorexia; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week during the past twelve-month period.  For the purposes 
of evaluating conditions under this diagnostic code, 
incapacitating episodes means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.

The veteran's treatment records do not include any evidence 
of fatigue, malaise, nausea, vomiting, anorexia, arthralgia 
or right upper quadrant pain due to hepatitis.  In fact, the 
veteran has gained weight over the course of this appeal and 
denied having any of the listed symptoms.  He testified 
before the Board in December 2005 that he did not have any 
symptoms of hepatitis when he was initially asked to be 
tested for the disease.  This statement is consistent with 
the medical evidence that is completely void of any symptoms 
of hepatitis C.

Given the lack of medical evidence suggesting that the 
veteran's hepatitis is symptomatic, the Board must find that 
it is asymptomatic.  Thus, under Diagnostic Code 7354, a 
noncompensable rating must be assigned.  The veteran's 
request to have a compensable rating assigned solely because 
of fluctuating viral loads must be denied because there is no 
rating criteria that allows for the assignment of a 
compensable rating when there is no evidence of impairment.  
As such, a compensable rating for hepatitis is denied.


Pilonidal Cyst

The veteran requests that a rating higher than 10 percent be 
assigned for scarring on his buttocks that resulted from the 
removal of a cyst.  He at times refers to the scarring as a 
residual of the gunshot wounds to his buttocks and medical 
evidence also suggests that the substantial scarring on the 
buttocks is a result of surgical intervention following 
gunshot wounds.  Nevertheless, the Board will address the 
scarring here and all other residuals of the gunshot wounds 
below.

At the time the veteran submitted his claim, rating criteria 
allowed for the assignment of a 10 percent rating under 
38 C.F.R. § 4.118, Diagnostic Code 7803, when there was 
evidence of superficial scarring with repeated ulceration.  
Diagnostic Code 7806 allowed for the assignment of a 10 
percent rating when there was exfoliation, exudation or 
itching if involving an exposed surface or extensive area; a 
higher rating of 30 percent was assigned when the exudation 
and itching was constant or there were extensive lesions or 
marked disfigurement.  

During the course of this appeal, rating criteria for skin 
disabilities were amended effective August 30, 2002.  Under 
the new Diagnostic Code 7801, a 10 percent rating is assigned 
when there is evidence of deep scars or scars that cause 
limited motion that are not located on the head, face or neck 
that are measured to be 6 square inches; a 20 percent rating 
is assigned when such scars are measured to be 12 square 
inches.  A deep scar is one associated with underlying soft 
tissue damage.  Higher ratings are assigned under various 
diagnostic codes based on impairment of function.

VA's General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000); See also 38 C.F.R. § 3.114.  

Upon VA examination in May 2001, the veteran complained of 
pain with sitting due to a retained bullet in his buttocks.  
A surgical scar was noted.  Treatment records do not show 
complaints of loss of function due solely to the scarring.  
There is no indication that the veteran has limited motion 
due to scarring on the buttocks.

The veteran underwent private orthopedic evaluation in 
December 2002.  He was noted to have a 7 inch transverse scar 
on his left buttock that was deep to the fascia and muscle 
mass.  It had a chronic ulcer in the center.  There was no 
suggestion that the scarring limited function.

The veteran testified before the Board that the wound on his 
left buttock drained monthly and soiled his underwear.  He 
did not give any testimony regarding functional impairment 
due to scarring.  The veteran requests a higher rating 
because the scar is painful and occasionally drains.

Based on a thorough review of the evidence and various rating 
criteria, the Board finds that neither the criteria in effect 
in 2000 nor the current rating criteria are more favorable to 
the veteran as there is no evidence to support the assignment 
of a rating higher than 10 percent under either criteria.  
There is no evidence of constant exudation nor is there 
evidence of limited functional impairment.  The veteran 
clearly has a deep scar that exceeds six inches in length, 
but is not twelve square inches so as to allow for the higher 
rating under current Diagnostic Code 7801.  The Board fully 
understands the veteran's frustration with the soiling of his 
undergarments on a monthly basis, but cannot assign a higher 
rating absent evidence of constant symptoms.  Thus, a rating 
higher than 10 percent for scarring of the buttocks is 
denied.

Lumbar Spine

The veteran requests a rating higher than 20 percent for his 
back disability due to chronic pain.  The arguments of his 
attorney are limited to showing that the low back disability 
is related to the veteran's combat injury.  It is assumed, 
however, that the veteran does not want to include the rating 
for his low back disability with that for the muscle damage 
to the pelvis as it is more advantageous to the veteran to 
keep them separate.

At the time the veteran filed his claim, 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, allowed for the assignment of a 10 
percent rating when there was evidence of a slight limitation 
of motion in the lumbar spine; a 20 percent rating was 
assigned for moderate limitation of motion and a 40 percent 
rating was assigned when there was evidence of a severe 
limitation of motion in the lumbar spine.  Under Diagnostic 
Code 5295, a 20 percent rating was assigned when there was 
evidence of lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion in the 
standing position.

Diagnostic Code 5293 called for the assignment of a 60 
percent disability evaluation when there was evidence of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief; a 
40 percent evaluation was for assignment when the evidence 
showed severe intervertebral disc syndrome with recurring 
attacks and intermittent relief; a 20 percent evaluation was 
for assignment for moderate intervertebral disc syndrome with 
recurring attacks; and, a 10 percent evaluation was for 
assignment when there was evidence of only mild 
intervertebral disc syndrome.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under Section 4.25, whichever method resulted in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  Specifically, 10 
percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; a 40 percent evaluation is assigned when 
there is evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and, a 60 percent evaluation 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).  The amendment changed 
the diagnostic code numbers used for all spine disabilities 
and instituted the use of a general rating formula for 
diseases and injuries of the spine for the new Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The veteran does not require treatment on a regular basis for 
his low back post-fusion other than to take pain medication 
on an as needed basis.  He is morbidly obese and describes 
working odd jobs instead of working on a full-time basis 
since 1991.  X-rays show degenerative changes in the spine 
with a solid fusion at L5-S1.

The veteran underwent a private orthopedic evaluation in 
December 2002 and provided the physician with a number of his 
treatment records.  The physician noted that there was no 
evidence of pain or tenderness in the lumbar or sacral joints 
and that the fusion between L5 and S1 apparently healed 
without major problems.  He found that the veteran's 
limitation in the hip area was due, in part, to damage to 
lumbar paraspinal muscles and discussed the totality of the 
veteran's disability due to the gunshot wounds to the 
buttocks.

In December 2003, the veteran underwent VA examination and 
complained of aching pain in the right hip when sitting, 
stating that he was able to walk about one mile unaided and 
had no restriction on his activities.  The veteran related 
that the dull aching in his buttocks did not limit his 
activities of daily living; he did not have specific 
complaints of low back pain.  He maintained full flexion in 
the lumbar spine without pain or fatigability, but his 
extension was limited to 25 degrees although without pain or 
fatigability; he had right lateral flexion to 22 degrees, 
left to 25 degrees and rotation to at least 20 degrees 
bilaterally with no pain or fatigability.  There were no 
radicular signs and the veteran had a normal gait with the 
ability to heel and toe walk.  X-rays showed moderate 
degenerative changes in the lumbar spine.  Treatment records 
since that time do not show any complaints related solely to 
low back pain.

Given the evidence as outlined above, the Board finds that 
the rating criteria in effect when the veteran first filed 
his claim in 2000 are more favorable to the veteran because 
he does not meet current criteria for the assignment of a 20 
percent rating.  Specifically, he does not have symptom 
exacerbations that are incapacitating, he does not have 
limitation of motion in the thoracolumbar spine between 30 
degrees and 60 degrees, and he does not have muscle spasm or 
guarding severe enough to cause an abnormal gait.  Therefore, 
the Board will limit its discussion from this point to rating 
criteria in effect in 2000.

In reviewing the medical evidence in conjunction with the 
veteran's statements made during treatment, private 
examination and VA examination as well as the limited 
discussion of his back surgery before the Board in December 
2005, the Board finds that the veteran does not experience 
much functional impairment due solely to his low back fusion 
and the limitation caused thereby.  He is able to maintain 
almost a full range of motion in all directions, but has 
periodic complaints of pain.  Thus, when resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that he has a moderate limitation of motion in the lumbar 
spine caused by pain.  Consequently, the 20 percent rating 
assigned is appropriate.  A higher rating cannot be assigned 
because his slight limitation of motion coupled with periodic 
pain does not rise to the level of severe limitation of 
motion, particularly in light of examination reports 
reflecting that he had no pain on motion.  Thus, it is a 
stretch to say that his back disability even meets the level 
of moderate limitation.  Therefore, a rating higher than 20 
percent for the veteran's back disability is denied.

Residuals of Gunshot Wounds to the Buttocks; Right Hip Pain

The veteran experienced gunshot wounds to the buttocks during 
service and has complaints of dull pain in his buttocks and 
right hip as well as limited motion in the right hip and low 
back.  X-rays show that he has a retained metallic bullet in 
the buttocks that is not embedded in bone.

The veteran's muscle injury has been evaluated using criteria 
of 38 C.F.R. § 4.73, Diagnostic Code 5317, which allows for 
the assignment of evaluations when there is impairment in the 
extension of the hip, abduction of the thigh and postural 
support of the body.  Under this diagnostic code, a 50 
percent evaluation is assigned for severe impairment, a 40 
percent evaluation is assigned for moderately severe 
impairment, a 20 percent evaluation is assigned for moderate 
impairment, and a noncompensable evaluation is assigned when 
there is evidence of only slight impairment.

38 C.F.R. § 4.56 sets out the criteria for evaluating muscle 
disabilities.  Specifically, a slight disability is a simple 
wound of muscle without debridement or infection.  There must 
be objective findings of minimal scarring with no evidence of 
fascia defect, atrophy, or impaired tonus.  In order to be 
deemed "slight," there must be no impairment of function or 
metallic fragments retained in the muscle tissue.  A moderate 
disability is a through-and-through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of a high velocity 
missile, residuals of debridement, or prolonged infection.  
There must be objective findings of scarring, small or 
linear, indicating a short track of missile through the 
muscle tissue.  There must also be some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  And, there must be a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability.  For VA purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.

In order for a muscle injury to be deemed moderately severe, 
the wound must be a through-and-through or deep penetrating 
wound by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must also 
be evidence of scars indicating the track of a missile 
through one or more muscle groups as well as indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  A severe 
muscle injury must be a through-and-through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The residuals must be 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  See 38 C.F.R. § 4.55(e).  
The regulations do not, however, allow for the combining of 
evaluations for compensable muscle group injuries which are 
in the same anatomical region that act on the same joint, as 
is the case with this veteran.

Service medical records show that the veteran experienced 
gunshot wounds to the buttocks in May 1970 that required 
debridement.  They were described as open wounds that caused 
no artery or nerve involvement.  A bullet was noted to have 
lodged in the soft tissue of the buttocks, but in June 1970 a 
small metallic fragment was also located on x-ray over the 
tenth rib posteriorly.  The veteran was returned to duty and 
discharged from service in April 1971.

Interestingly, the veteran did not seek treatment for 
residuals of gunshot wounds for many years following his 
discharge from service.  He sought entitlement to service 
connection for scarring in 1989 following surgical 
intervention to excise a cyst at the site of the gunshot 
wounds, but made no mention of problems with his hip and/or 
back.  Treatment records show complaints of back and knee 
pain in the 1990's.

The veteran underwent private orthopedic evaluation in 
December 2002 and the totality of disability caused by the 
gunshot wounds was considered.  The physician pointed out 
that the veteran had involvement in Muscle Groups XVII and 
XVIII, both pelvic girdle groups which work to stabilize the 
hip joint, the point where most of the veteran's complaints 
are focused; the physician opined that Muscle Group XX 
(lumbar muscles) could have been involved as an alternative 
to XVII.  In noting that a bullet resided near the rectum, 
the physician opined that it must have penetrated the gluteal 
or lumbar muscles as well as the iliacus or hip external 
rotators.  Thus, at a minimum, two muscle groups were injured 
by the gunshot wounds and act on the same joint.

The private physician reviewed VA's rating criteria and noted 
that the minimum rating for a muscle transgressed by a bullet 
was for a moderate injury.  Consequently, the physician 
opined that when considering the totality of the veteran's 
complaints of right hip pain and limitation in the buttocks 
and low back muscles, the impairment should be considered 
moderately severe as more than one muscle group was effected 
by the gunshot wounds.  As such, the physician suggested that 
a 40 percent rating be assigned for Muscle Group XVII; he did 
not comment on his use of the rating criteria for Muscle 
Group XVII as opposed to the less advantageous criteria found 
in Muscle Group XVIII even though Muscle Group XVIII was the 
common group in both scenarios given.  The physician also did 
not address the fact that the muscle groups acted on the same 
joint.  He did, however, provide anatomical cross sections 
showing the muscles of the pelvic area in support of his 
opinions.

Although the veteran underwent VA examination in December 
2003, the Board finds the private medical report wholly 
persuasive as it is more thorough than any other evidence of 
record and supported by documentation of the actual injury to 
the pelvis.  Based on that evidence and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran has moderate impairment to both Muscle 
Groups XVII and XVIII.  Therefore, a rating of 20 percent for 
Muscle Group XVII impairment and a separate rating of 10 
percent for Muscle Group XVIII are more appropriate for 
assignment than the current single rating and the veteran's 
request for a higher rating is granted to that extent only.  
A combined rating of 40 percent is not available for 
assignment because the injury to the separate muscle groups 
act only on one joint as evidenced by the veteran's continued 
complaints of limitation in the hip.  Additionally, higher 
ratings are not appropriate for assignment because there is 
no evidence of moderately severe impairment of a single 
muscle group.

It is important to point out that the veteran's complaints of 
right hip pain are encompassed within the finding of moderate 
impairment to Muscle Groups XVII and XVIII as hip limitation 
and pain are his primary complaints of muscle damage caused 
by gunshot wounds as discussed by the private physician in 
December 2002.  To continue with a separate rating for pain 
under 38 C.F.R. § 4.71a, Diagnostic Code 5253, would be 
inappropriate as the evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  Accordingly, the veteran's 
request for a higher rating for right hip pain is denied.

Tinnitus

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  If recurrent, a maximum 10-percent rating is assigned.

Diagnostic Code 6260 was revised effective June 23, 2003, to 
clarify the existing VA practice of assigning a single 10-
percent evaluation for tinnitus regardless of whether sound 
is perceived as being in one ear, both ears, or in the head.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  
In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), however, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) reversed 
the Court's decision and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus.  Consequently, the 
veteran's request for rating higher than 10 percent for 
tinnitus is denied as a matter of law.

Knee Disabilities

The veteran's knee disabilities are each assigned two 10-
percent ratings, one for instability and one for painful 
motion.  He requests that higher ratings be assigned because 
he has continued painful motion in each knee.  

38 C.F.R. § 4.71a, Diagnostic Code 5257, allows for the 
assignment of ratings based on knee impairment with evidence 
of recurrent subluxation or lateral instability.  
Specifically, a 10 percent evaluation is assigned when the 
impairment due to subluxation or instability is deemed to be 
slight, a 20 percent evaluation is assigned when the 
impairment is moderate, and a 30 percent evaluation is 
assigned when the impairment is deemed to be severe due to 
recurrent subluxation or lateral instability.  It is noted 
that knee impairments may also be evaluated based on 
limitation of motion, dislocated or removed cartilage, 
nonunion and/or malunion of the tibia and fibula, or the 
presence of genu recurvatum. 

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

When rating a knee disability under Diagnostic Code 5257, a 
separate rating may be assigned under Diagnostic Code 5003 
when there is evidence of additional disability due to 
arthritis.  See General Counsel Precedent Opinion 23-97 (July 
1, 1997) (VAOPGCPREC 23-97).  In order for a separate rating 
to be assigned, there must be evidence of additional 
disability not already considered in evaluating the 
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. § 4.14.

Treatment records show degenerative joint disease in each 
knee treated with pain medication on an as needed basis.  A 
brace was issued for the left knee due to complaints of 
weakness and instability; the veteran has not made such 
complaints in relation to his right knee.  Upon private 
orthopedic evaluation in December 2002, the veteran's knees 
were described as generally normal although there was 
tricompartmental crepitus.  He was found to have reasonable 
alignment and range of motion with good strength in both 
knees.

Upon VA examination in December 2003, the veteran complained 
of pain in both knees at about a five on a scale of one to 
ten with ten being the worst possible pain.  He stated that 
they popped and swelled and the left one occasionally felt 
like it would give way.  The veteran related that his right 
knee did not feel like it would give out nor did it require 
the use of a brace.  His complaints were more severe for the 
left knee, that he regularly used a brace on the left knee 
due to laxity.

The veteran had flexion in the right knee to 110 degrees 
without pain or fatigability, but there was harsh crepitation 
through the range of motion; the left knee had 130 degrees of 
flexion with the same crepitation.  There was no effusion or 
increased areas of warmth nor any laxity upon testing.  The 
examiner diagnosed bilateral chondromalacia, noting right 
knee pain and decreased range of motion as well as left knee 
laxity and pain.

The evidence of record shows that the veteran maintains 
flexion well beyond 60 degrees and full extension in both 
knees.  As such, compensable ratings cannot be assigned under 
either Diagnostic Code 5260 or 5261 solely for limited motion 
in the knees.  Because he did not have complaints of pain or 
fatigability upon testing, a compensable rating may not be 
assigned when considering the DeLuca factors.  Nonetheless, 
because there is x-ray evidence of arthritis in each knee, a 
10 percent rating for painful motion may be assigned under 
Diagnostic Code 5003.  Higher ratings for painful motion are 
denied for each knee as there is no evidence of occasional 
exacerbating symptom episodes.

As for the veteran's complaints of instability, the Board 
finds that the 10 percent currently assigned under Diagnostic 
Code 5257 for the veteran's right knee is rather generous in 
light of the absence of complaints of right knee instability 
and lack of medical evidence of laxity in the right knee.  As 
such, a rating higher than 10 percent for chondromalacia 
under Diagnostic Code 5257 is denied for the right knee.  The 
veteran's complaints regarding his left knee, however, are 
more consistent with moderate impairment as he is required to 
wear a brace on a regular basis and has regular feelings of 
instability in the knee.  Therefore, when resolving all 
reasonable doubt in favor of the veteran, the Board grants a 
20 percent rating for left knee chondromalacia under 
Diagnostic Code 5257 for moderate impairment of the knee.  A 
higher rating is denied as the evidence does not show severe 
impairment due to subluxation or instability.

Diabetes Mellitus

The veteran does not make any specific arguments as to why 
his diabetes should be rated higher than 20 percent 
disabling.  The evidence clearly shows that he must follow a 
restricted diet and take insulin twice daily.  His treatment 
records do not show that he must regulate or restrict his 
activities.

Upon VA examination in September 2003, the veteran related 
having no significant problems as a result of his diabetes 
and having no restriction of activities due to diabetes.  It 
was noted that he required insulin twice daily and had 
experienced no hypoglycemic reactions.  Following complete 
examination, the examiner diagnosed insulin dependent 
diabetes mellitus with no complications.

Treatment records show continued use of insulin.  Although 
there are varying reports on whether the veteran follows a 
restricted diet, there is no reference to his need to 
restrict activities due to diabetes mellitus.  In fact, the 
veteran is an obese cardiac patient who is encouraged to 
exercise.

Diabetes is rated under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  A 20 percent rating is assigned when there is evidence 
of diabetes mellitus requiring insulin and restricted diet or 
oral hypoglycemic agents and restricted diet for control.  A 
higher rating of 40 percent may not be assigned unless there 
is evidence of the regulation of activities to control the 
disease.

Based on the evidence as outlined above, the Board finds that 
the 20 percent rating is the appropriate rating as the 
veteran is not required to regulate his activities in order 
to control his diabetes.  Therefore, his request for a higher 
rating is denied.

Post-traumatic Stress Disorder

The veteran requests that a rating higher than 50 percent be 
assigned for his psychiatric disability because he had to 
stop working due to his inability to cope with relationships 
in the workplace and he continues to have difficulty with 
relationships.  The veteran also has intrusive thoughts of 
his combat experiences as well as the loss of friends during 
service.  He is treated with medication on a regular basis.

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, 
which sets forth criteria for evaluating post-traumatic 
stress disorder using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  Pertinent 
portions of the general rating formula for mental disorders 
are as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Treatment records dated from 2000 to 2002 include Global 
Assessment of Functioning (GAF) scores that range from 40 to 
62 reflecting periods when the veteran was considered to have 
major impairment in several areas and then only mild 
symptoms.  Upon psychosocial evaluation in September 2002, he 
complained of difficulty sleeping, nightmares on a regular 
basis, intrusive thoughts on a daily basis, flashbacks, 
difficulty sustaining interpersonal relationships, having 
angry outbursts and being irritable on a regular basis.  The 
veteran was described as being isolative.  Hospitalization 
was recommended and a GAF score of 40 was assigned based on 
an Axis I diagnosis of post-traumatic stress disorder.

The veteran underwent VA examination in September 2003 and 
complained of occasional panic attacks, intrusive thoughts 
and difficulty sleeping.  It was noted that he had some 
obsessional behavior, but there was no indication as to 
whether that behavior interfered with his daily activities.  
The veteran related that he worked odd jobs and had two 
girlfriends, but no other friends.  The examiner reviewed the 
claims folder, rendered a diagnosis of post-traumatic stress 
disorder and assigned a GAF score of 55.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of this combat veteran, the Board 
finds that criteria for assignment of a 70 percent rating are 
met because he has deficiencies in most areas of his life due 
to symptoms related to his service-connected psychiatric 
disorder.  A higher rating of 100 percent is not for 
assignment because the veteran does not have total 
occupational and/or social impairment as evidenced by his 
ability to continue working odd jobs and maintain two 
meaningful friendships.

Coronary Artery Disease

The veteran does not make specific arguments as to why he 
believes his coronary artery disease should be rated higher 
than 60 percent disabling.  His treatment records show that 
subsequent to a July 2002 cardiac catheterization, he has 
been stable with medication and regular treatment.  Current 
treatment notes show that the veteran has no complaints of 
chest pains or shortness of breath, but has a below normal 
left ventricular ejection fraction of only 46 percent.

Coronary artery disease is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7005, based on ejection fraction, workload 
upon testing measured in metabolic equivalent (MET), and 
symptoms such as dyspnea, fatigue, angina, dizziness, and 
syncope.  In order for the higher schedular rating of 100 
percent to be assigned, there must be evidence of chronic 
congestive heart failure; or, workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

The evidence of record clearly shows that the veteran has not 
had any syncopal episodes nor complaints associated with 
chronic congestive heart failure during the time period in 
question.  His ejection fraction is 46 percent and he is 
stable following cardiac catheterization in July 2002.  
Therefore, criteria for assignment of a rating higher than 60 
percent have not been met and the claim is denied.

Earlier Effective Dates

The veteran asserts that all of his disabilities should be 
assigned a service-connected effective date of at least 
January 23, 1989, the date of his original application for VA 
compensation benefits.  Neither the veteran nor his attorney 
argue that the veteran's initial application has been pending 
since filing; rather, they contend that the application 
should have triggered a general medical examination that 
would have caused VA to find all of the disabilities that 
were later diagnosed and determined to be related to service.  
The veteran, through counsel, also argues that an effective 
date earlier than June 2000 should be assigned for the grant 
of service connection for diabetes mellitus under Nehmer v. 
United States Veterans' Administration  32 F. Supp 2d 1175 
(N.D.Cal. 1999), and that an earlier effective date should be 
assigned for the grant of service connection for post-
traumatic stress disorder based on clear and unmistakable 
error (CUE).

The record shows that the veteran was treated for gunshot 
wounds to the buttocks in May 1970.  He was discharged from 
active service in April 1971 and did not file an application 
for VA compensation benefits for the residuals of his gunshot 
wounds or any other disability at that time.  The veteran 
began working in private industry.

On January 23, 1989, the veteran underwent the excision of a 
pilonidal cyst on his buttocks and filed an application for 
VA compensation benefits.  The medical records of that date 
show that the veteran provided a history of the disability 
beginning in conjunction with his in-service gunshot wounds.  
In February 1989, the RO requested that the veteran provide 
additional evidence to substantiate his claim, but he did not 
respond.  In April 1989, the RO denied the claim based on the 
medical evidence of record, finding that the pilonidal cyst 
was not shown during service.  The veteran was advised of the 
rating decision and of his appellate rights, but did not 
appeal the denial of benefits.  As such, the rating decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The next communication from the veteran came in June 1997, 
when he requested a copy of his claims folder.  A copy was 
sent to the veteran the following month.  The next submission 
by the veteran was VA Form 21-526, Veteran's Application for 
Compensation or Pension, received June 30, 2000.  The 
disabilities listed on this form and claimed to be related to 
service were residuals of gunshot wounds to the buttocks, 
post-traumatic stress disorder, hearing loss, tinnitus, scar, 
cyst, and a low back disability secondary to gunshot wounds.  
On September 17, 2002, the veteran submitted VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, listing the following disabilities as claims 
for service connection benefits:  diabetes, post-traumatic 
stress disorder, low back injury, bilateral knee 
disabilities, hearing loss, tinnitus, hepatitis C.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

Diabetes Mellitus

The veteran asserts that the date that his diabetes mellitus 
was diagnosed at a VA medical facility is the date that 
service connection for that disability should be awarded.  
He does not, however, offer a proposed date other than the 
date of his original claim of entitlement to service 
connection benefits, January 23, 1989.

A report of examination or hospitalization will be accepted 
as an informal claim for benefits if the report relates to a 
disability which may establish entitlement.  The report, 
however, must relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  See 38 C.F.R. § 3.157.

This claim may be subject to interpretation under the Nehmer 
v. United States Veterans' Administration  32 F. Supp 2d 1175 
(N.D.Cal. 1999) stipulations which were incorporated into a 
final regulation that became effective on September 24, 2003.  
See 68 Fed. Reg. 50,966 (Aug. 25, 2003).  The new regulation 
is 38 C.F.R. § 3.816(c)(2) and it allows for the assignment 
of an effective date prior to the enactment of the 
liberalizing regulation (the addition of Type II diabetes 
mellitus to the list of diseases in 38 C.F.R. Section 
3.309(e) to be allowed presumptive service connection) if the 
original claim of entitlement to service connection for 
diabetes due to exposure to Agent Orange was outstanding 
between March 3, 1989, and July 9, 2001, the effective date 
of the regulation establishing a presumption of service 
connection for Type II diabetes mellitus.  The date of the 
award will be the later of the date such claim was received 
by VA or the date the disability arose, except as otherwise 
provided for claims received within one year of discharge 
from service.  

The evidence shows that the first time diabetes was mentioned 
to the RO was in connection with the veteran's September 2002 
claim for a total rating.  Therefore, any treatment note 
dated prior to that claim cannot be construed as an informal 
claim because the RO was not on notice that diabetes was a 
service-connected disability.  The Nehmer stipulations allow 
for the assignment of an earlier effective date based on 
liberalizing legislation, but they do not disregard the basic 
tenets of VA law which require that a claim be made in order 
for benefits to be awarded.  Consequently, the Board finds 
that the assignment of a June 30, 2000, effective date for 
the grant of service connection for diabetes mellitus is very 
generous in light of the fact that application for benefits 
for that particular disability was not made until September 
2002.

Following a careful review of the evidence of record, the 
Board finds that the first claim of entitlement to service 
connection for diabetes was received by the RO in September 
2002.  There is no evidence of an original claim of 
entitlement to service connection for diabetes due to 
exposure to Agent Orange being presented and outstanding 
between March 3, 1989, and July 9, 2001, to be subject to the 
Nehmer stipulations.  Interestingly, the veteran was awarded 
an effective date of June 30, 2000, for the grant of service 
connection for diabetes.  This date is earlier than what he 
is entitled to under 38 C.F.R. § 3.400.  Therefore, an even 
earlier date is denied.

Post-traumatic Stress Disorder

The veteran, through counsel, asserts that the date of his 
first application for VA compensation should be assigned for 
the grant of service connection for post-traumatic stress 
disorder because a claim of service connection for post-
traumatic stress disorder was made in that application and 
denied because the veteran did not provide evidence to 
corroborate an in-service stressor.  The attorney argues that 
this is clear and unmistakable error because the veteran is a 
decorated combat veteran who is presumed to have experienced 
stressful events based on his service.  This argument is 
quite persuasive; however, the veteran's initial application 
for VA compensation benefits submitted in January 1989 did 
not list post-traumatic stress disorder as a disability and 
such a claim was not denied as described by the veteran's 
attorney.


The veteran first made application for VA compensation 
benefits for post-traumatic stress disorder on June 30, 2000.  
Based on this application, service connection for the 
psychiatric disorder has been awarded.  There is nothing in 
the record that can be construed as an application for a 
psychiatric disorder prior to June 30, 2000.  

As set out above, the veteran's first application in January 
1989 only listed a cyst as a disability.  Although treatment 
records associated with that claim show that he experienced 
gunshot wounds during service, there was no way of knowing 
at the time of the application that the veteran also 
believed he had a psychiatric disorder as a result of his 
combat service.  VA is not held to a standard of 
prognosticating when determining what claims are submitted 
within each application presented.  See Brannon v. West, 12 
Vet. App. 32, 34 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57; also see EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  Therefore, the January 1989 application is not 
construed as a claim of entitlement to service connection 
for post-traumatic stress disorder.

Given the evidence of record, the Board finds that the date 
entitlement arose is prior to the date of receipt of the 
claim because the veteran was diagnosed as having post-
traumatic stress disorder prior to submitting his claim in 
June 2000.  As such, the earliest possible date for 
assignment for the grant of service connection for post-
traumatic stress disorder is the date of claim, June 30, 
2000.  Accordingly, an effective date earlier than June 30, 
2000, for the grant of service connection for post-traumatic 
stress disorder is denied.

Pilonidal Cyst

As set out above, the RO denied service connection for a 
pilonidal cyst in April 1989, finding that there was no 
evidence of such a disorder having its origin in service.  
The veteran did not appeal the denial of benefits and the 
rating decision became final after one year.  The veteran's 
June 30, 2000, claim was accepted as a reopened claim and 
granted on the merits.  There has been no finding of CUE in 
the April 1989.

The medical evidence shows that the veteran had had scarring 
in the area of gunshot wounds to the buttocks since service 
and had to have a cyst excised in January 1989.  Thus, 
entitlement to service connection for the residuals of the 
cyst excision arose prior to the date the reopened claim was 
received in June 2000.  Under 38 C.F.R. § 3.400, the date of 
claim is assigned as the appropriate effective date of the 
grant of benefits because it is later than the date 
entitlement arose.  In order for the date of the original 
claim of January 1989 to be assigned, there must be a showing 
of clear and unmistakable error committed in the April 1989 
rating decision which denied the original claim.  

The Court propounded a three-pronged test for determining 
when there has been clear and unmistakable error committed in 
a prior decision.  This test is as follows:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  

The veteran has not provided specific arguments that either 
the correct facts were not before the adjudicator or the 
statutory or regulatory provisions were incorrectly applied 
in 1989.  As a threshold matter, a claimant must plead CUE 
with sufficient particularity.  Only if this threshold 
requirement is met does the Board have any obligation to 
address the merits of the CUE claim.  See Phillips v. Brown, 
10 Vet. App. 25 (1997) (distinguishing denial of CUE due to 
pleading deficiency and denial of CUE on merits); Luallen v. 
Brown, 8 Vet. App. 92 (1995).  

The veteran has not made a claim for revision of the April 
1989 rating decision based on clear and unmistakable error.  
Therefore, the Board cannot here entertain such a claim.  
Rather, we must deny entitlement to an effective date prior 
to June 30, 2000, based on the evidence that the April 1989 
decision is final and the June 2000 claim is a claim to 
reopen based on new and material evidence.

Remaining Disabilities

The veteran's claim of entitlement to the assignment of 
January 23, 1989, as the effective date for the grant of all 
claims hinges on an argument that VA breached its duty to 
assist this veteran by not scheduling a medical examination 
to determine all disabilities that could have been incurred 
during service and/or as a result of his gunshot wounds 
while serving honorably in a combat zone.  There is no 
specific assertion that claims of entitlement to service 
connection for the disabilities other than the residuals of 
excision of a pilonidal cyst were made prior to June 30, 
2000.

The Board points out that the veteran's argument does not 
challenge that June 30, 2000, is the earliest he made a claim 
of entitlement to service connection for disabilities other 
than the cyst.  Therefore, his argument appears to be for 
revision of the April 1989 rating decision based on a belief 
that failure to provide an examination is clear and 
unmistakable error.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court held that 
allegations that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  Additionally, 
the Court held that VA's breach of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  
See Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

Although these claims have been prepared for appellate 
adjudication as entitlement to earlier effective dates as 
opposed to a request for revision based on clear and 
unmistakable error, the Board believes that this brief 
discussion of CUE may be necessary to ensure that the veteran 
understands why VA must deny his claims because the focus of 
all of his arguments comes back to CUE.  The Board finds that 
the veteran is not prejudiced by its references to a possible 
CUE claim that has not been developed for appellate 
consideration because adjudication is here limited to those 
claims properly before the Board.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The facts here are not in dispute, other than possibly with 
respect to the claim for post-traumatic stress disorder as 
set out above.  The veteran filed his first application for 
VA compensation benefits in January 1989 and the one claim 
presented by the veteran was denied.  In hindsight, he 
believes he should have been given a complete medical 
examination to determine the nature and extent of all 
disabilities caused by gunshot wounds to his buttocks.  He 
did not, however, appeal the 1989 denial of benefits and did 
not submit another application for compensation benefits 
until June 30, 2000.  As such, the date of receipt of the 
claim for which all current benefits were awarded is June 30, 
2000.

The medical evidence shows that all disabilities for which 
service connection was granted were diagnosed prior to the 
date of receipt of claim.  Therefore, the date of receipt of 
claim is the later date and the appropriate date for 
assignment under 38 C.F.R. § 3.400.  Accordingly, assignment 
of effective dates earlier than June 30, 2000, must be 
denied.


ORDER

Service connection for bilateral hearing loss is denied.

A compensable rating for hepatitis is denied.

A rating higher than 10 percent for the residuals of an 
excision of a pilonidal cyst is denied.

A rating higher than 20 percent for status-post fusion of the 
lumbar spine at the L5 region is denied.

A rating of 20 percent for damage to Muscle Group XVII as 
residuals of gunshot wounds to the buttocks is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A rating of 10 percent for damage to Muscle Group XVIII as 
residuals of gunshot wounds to the buttocks is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A rating higher than 10 percent for tinnitus is denied.

A rating higher than 10 percent for right posterior hip pain 
is denied.

A rating of 20 percent for left knee chondromalacia pursuant 
to Diagnostic Code 5257 is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A rating higher than 10 percent for left knee degenerative 
joint disease (Diagnostic Code 5003) is denied.

A rating higher than 10 percent for right knee chondromalacia 
(Diagnostic Code 5257) is denied.

A rating higher than 10 percent for right knee degenerative 
joint disease (Diagnostic Code 5003) is denied.

A rating higher than 20 percent for diabetes mellitus is 
denied.

A rating of 70 percent for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A rating higher than 60 percent for coronary artery disease 
is denied.


An effective date earlier than June 30, 2000, for the grant 
of service connection for hepatitis, an excision of a 
pilonidal cyst, status-post fusion of the lumbar spine at the 
L5 region, damage to Muscle Group XVII as residuals of 
gunshot wounds to the buttocks, tinnitus, right posterior hip 
pain, left knee disabilities, right knee disabilities, 
diabetes mellitus, post-traumatic stress disorder, and 
coronary artery disease is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


